--------------------------------------------------------------------------------

 
 Exhibit 10.1
 
EXECUTION VERSION
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated as of June 25, 2009
(“Effective Date”), is made by and between KULICKE AND SOFFA INDUSTRIES, INC., a
Pennsylvania corporation (the “Company”), and Christian Rheault (the
“Executive”).
 
BACKGROUND
 
The Executive is an executive officer of the Company.  The board of directors of
the Company (the “Board”) and the Executive have determined that it is in the
best interests of the Company for the Executive to relocate from the Company’s
headquarters in Fort Washington, Pennsylvania to the Company’s facility in
Singapore, for a period of two years, subject to and on the terms and conditions
of this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:
 
1.           Duties and Scope of Employment
 
(a)           Position; Effective Date; Duties.  During the Employment Term (as
defined in Section 4), Executive shall continue to serve as Senior Vice
President of the Company, reporting to the Chief Executive Officer.  For the
first two (2) years of the Employment Term, Executive shall live and work in
Singapore.  During the Employment Term Executive shall render such business and
professional services in the performance of his duties, consistent with
Executive's position within the Company, as shall reasonably be assigned to him
by the Chief Executive Officer.
 
(b)           Obligations.  During the Employment Term, Executive shall devote
his full business efforts and time to the Company.  Executive shall not, during
the Employment Term, actively engage in any other employment, occupation or
consulting activity for any direct or indirect remuneration without the prior
approval of the Management Development and Compensation Committee of the Board
of  Directors of the Company (the "Committee"); provided, however, that
Executive may serve in any capacity with any civic, educational or charitable
organization, or as a member of corporate boards of directors or committees
thereof, without the approval of the Committee, unless such service involves a
conflict of interest with the Company's business.

 

--------------------------------------------------------------------------------

 
 
2.           At-Will Employment.  Executive and the Company understand and
acknowledge that Executive's employment with the Company constitutes "at-will"
employment.  Subject to the Company's obligation to provide severance benefits
and relocation benefits as specified herein and on Annex A, Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, upon written notice to the other party, with or without good cause or for
any or no cause, at the option either of the Company or Executive.
 
3.           Compensation; Benefits; Expatriate Matters.
 
(a)           Base Salary.  During the Employment Term, the Company shall pay
the Executive as compensation for his services a base salary at the annualized
rate of Two Hundred Ninety-Two Thousand, Nine Hundred and Ninety Two United
States Dollars (USD 292,992), subject to any reduction that is applicable to all
senior vice presidents of the Company (such reduction is currently 15%) (the
"Base Salary").  Such salary shall be paid periodically in accordance with
normal Company payroll practices and subject to the usual, required
withholding.  Executive's Base Salary shall be reviewed annually by the
Committee for possible adjustments in light of Executive's performance, market
conditions and competitive data.
 
(b)           Incentive Compensation.  During the Employment Term, Executive
shall be eligible to earn target cash incentive compensation payments pursuant
to the cash incentive compensation plan applicable to senior vice presidents of
the Company as specified annually by the Committee.
 
(c)           Equity Incentive Compensation.  During the Employment Term,
Executive shall be eligible to earn equity incentive awards pursuant to the
equity incentive compensation plan(s) applicable to senior vice presidents of
the Company, in amounts and on other terms consistent with awards made to other
senior officers of the Company, as specified annually by the Committee.  Any
such annual equity awards made during the Employment Term that have time-based
(not performanced-based) vesting provisions will vest no later than the end of
the Employment Term.  In addition, the Executive shall be eligible to receive
additional equity incentive awards as may from time to time be determined by the
Committee, in its sole discretion, with such vesting provisions and other terms
and conditions as the Committee deems appropriate.
 
(d)           Employee Benefits; Expatriate Benefits.  During the Employment
Term, Executive shall be eligible to participate in the employee benefit plans
maintained by the Company that are applicable to other senior vice presidents of
the Company to the fullest extent provided for under those plans.  Executive
shall also be entitled to the expatriate benefits listed on Annex A hereto in
connection with his assignment to Singapore.

 
- 2 -

--------------------------------------------------------------------------------

 

4.           Term; Termination of Employment.  The term of this Agreement (the
“Employment Term”) shall begin on the first day of Executive’s employment after
relocation to Singapore and shall end on the second anniversary thereof, unless
extended by the Company for up to an additional one (1) year.  Before the end of
the second year of the Employment Term, the Company, in its sole discretion, may
extend the term (one (1) time) by up to one (1) year by delivering notice to
that effect to Executive.  The Company reserves the right at any time during
Executive’s employment to terminate Executive’s employment with or without Cause
(as defined below).  The Executive’s employment shall end upon the earliest to
occur of (i) Executive’s death or a termination of Executive’s employment by the
Company due to disability, (ii) a termination of Executive’s employment by the
Company for Cause, (iii) a termination of Executive’s employment by the Company
without Cause, (iv) a termination by the Executive of his employment with the
Company for Good Reason (as defined below), or (v) a resignation by the
Executive other than for Good Reason.
 
5.           Definitions in Connection with Termination of Employment.
 
(a)           “Cause” shall mean the Executive’s (i) intentional dishonesty or
(ii) willful refusal to perform the duties of his office persisting at least 30
days after written notice specifying the respects in which such duties are not
being performed.
 
(b)           “Good Reason” shall mean the expiration of the Employment Term or
any of the following actions without the Executive’s consent, (i) any
substantial diminution in the position or authority of the Executive which is
inconsistent with the Executive’s then current position or authority, (ii) any
reduction of the Executive’s Base Salary (other than a percentage reduction
applicable to all other Executives) or exclusion of the Executive from
compensation or benefit plans made available to other Executives in his salary
grade, (iii) any requirement by the Company that the Executive relocate his
primary office or location to any office or location from Singapore during the
first two years of the Employment Term, in the absence of extraordinary
circumstances that the Board of Directors of the Company determines in good
faith require Executive’s return to the United States, (iv) failure of the
Company to relocate Executive and his family from Singapore at the end of first
two (2) years of the Employment Term (regardless of whether the Employment Term
is extended pursuant to Section 4), (v) failure by any successor to the Company
to expressly adopt this Agreement, and (vi) any failure of the Company to comply
with and satisfy any of the material terms or conditions of this Agreement.
 
(c)           “Qualifying Termination” shall mean termination of Executive’s
employment under Section 4(iii) or Section 4(iv) of this Agreement; provided
that in the case of a termination pursuant to Section 4(iv), such termination
occurs within 90 days after the Executive has knowledge of the existence of a
Good Reason (as defined above) termination event.  Any such termination shall
constitute a separation from service as defined under Treas. Reg. §1.409A-1(h).
 
6.           Qualifying Termination; Severance Benefits.  In the event of a
Qualifying Termination:

 
- 3 -

--------------------------------------------------------------------------------

 

(a)           Subject to the conditions set forth in this Section 6, the Company
shall pay to the Executive an amount in cash equal to two (2) times the
Executive’s annual base salary.  Annual Base Salary shall be calculated
according to the annual Base Salary rate in effect on the date of termination of
employment (“Termination Date”).  Such amount shall be paid in the form of
salary continuation in equal installments over 24 months payable on such
Executive’s regularly scheduled pay dates beginning within 60 days following
such Termination Date.  In no event shall the Executive be permitted to
determine the calendar year in which such payments begin.  If, however, the
Company provides a release, substantially in the form attached as Exhibit A, no
later than the 10th business day following the Executive’s Termination Date, the
Executive shall be entitled to only one-quarter of such amount payable over six
months unless the Executive executes such release within 21 days or 45 days, as
provided therein, of the later of the date he receives the release or his
Termination Date and does not revoke it within the required seven-day revocation
period.  Notwithstanding the foregoing regarding the time of payment, if on the
Executive’s Termination Date, stock of the Company (or any other entity
considered a single employer with the Company under Treas. Reg. §1.409A-1(g) or
any successor thereto) is publicly traded on an established securities market or
otherwise, severance payments otherwise payable during the period beginning on
the Termination Date and ending on the 12-month anniversary of the Termination
Date shall be paid in a lump-sum on the first business day after the six-month
anniversary of the Termination Date.  Remaining severance payments shall be paid
in equal installments on such Executive’s regularly scheduled pay dates
beginning with the first regularly scheduled pay date occurring after the
six-month anniversary of the Termination Date and ending 18 months later.
 
(b)           Notwithstanding the foregoing, if the foregoing payment alone or
together with any other payments and/or benefits to be made to, or for the
benefit of, the Executive, whether pursuant to this Agreement or otherwise,
would subject Executive to excise tax under Section 4999 of the Code by virtue
being deemed an excess parachute payment, such payments and/or benefits
(jointly, “Parachute Payments”) shall be reduced so that the aggregate payments
are ten dollars less than three times the Executive’s base amount, as defined in
Section 280G of the Code, if such reduction would result in the Executive
retaining, on an after-tax basis, an amount greater than the Executive would
otherwise retain after payment of all taxes, including the parachute excise tax,
if such payments were not reduced.  Any reduction in Parachute Payments caused
by reason of this subsection (b) shall be applied in the manner least
economically detrimental to the Executive.  In the event reduction of two or
more types of payments would be economically equivalent, the reduction shall be
applied pro-rata to such types of payments.
 
(c)           The Executive and the Executive’s spouse and dependent children
shall be eligible for medical, prescription drug, dental and vision insurance
coverage at the same rate of premium payment as in effect before the Qualifying
Termination for the number of months for which severance is payable under
Section 6.  The continued coverage provided to Executive under this subsection,
including cost-sharing, shall be substantially identical to the coverage
provided during such period by the Company for its employees generally, as if
Executive had continued in employment during such period and shall meet the
requirements for COBRA health care continuation coverage.  The COBRA health care
continuation coverage period under section 4980B of the Code shall begin to run
after the continued health coverage period provided under this Section 6(c).  If
permitted by the insurer of the Company-provided term life insurance,
participation may continue for six months following the Termination Date.
 
(d)           The Executive shall be entitled to equity compensation with
respect to any outstanding equity awards as provided under the terms of each
applicable grant agreement and of the plan with respect thereto governing such
equity awards.

 
- 4 -

--------------------------------------------------------------------------------

 

7.           Non-Exclusivity of Rights.  Nothing in this Agreement shall prevent
or limit the Executive’s continuing or future participation in or rights under
any benefit, bonus, incentive or other plan or program provided by the Company
or any of its subsidiaries or affiliates and for which the Executive may
qualify; provided, however, that with respect to a Qualifying Termination, the
Executive hereby waives the Executive’s right to receive any payments under any
severance pay plan, change in control agreement or similar program applicable to
other employees of the Company, and agrees to accept the payment provided in
Section 6 hereof in lieu of any other severance pay plan, change in control
agreement or similar agreement or program.  Subject to the foregoing, the
payments due hereunder shall be in addition to and not in lieu of any payments
or other benefits due to the Executive under any other plan, policy or program
of the Company.
 
8.           No Set-Off.  Subject to Section 11(d), the Company’s obligation to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any circumstances, including,
without limitation, any set-off, counterclaim, recoupment, defense or other
right that the Company may have against the Executive or others.
 
9.           Death or Disability.  In the event of the termination of
Executive’s employment on account of his death or disability (including physical
or mental incapacity), the Company shall pay to the Executive, or his estate in
the event of his death, in a lump sum within ten business days following the
termination of employment, (A) all earned but unpaid salary through the date of
termination of employment at the rate then in effect and (B) an amount equal to
the value of his accrued, unused vacation days, based on the Executive’s last
salary.  The Company shall also pay to the Executive, or his estate in the event
of his death, the amount of any earned but unpaid cash incentive compensation in
accordance with the cash incentive plan then in effect.
 
10.         Code Section 409A.  This Agreement is intended to comply with Code
section 409A and shall be administered, interpreted and construed in accordance
therewith to avoid the imposition of additional tax under Code section 409A.  If
any in-kind benefit or expense eligible for reimbursement under this Agreement
is subject to Code section 409A, (i) the benefits provided or the amount of
expenses eligible for reimbursement during any calendar year shall not affect
the benefits provided or expenses eligible for reimbursement in any other
calendar year, except as otherwise provided in Treas. Reg.
§1.409A-3(i)(1)(iv)(B), and (ii) any reimbursement shall be made no later than
the December 31 following the calendar year in which the expense was incurred.
 
11.         Confidential Information; Non-Competition Non-Solicitation.
 
(a)           For purposes of this Agreement, the Executive acknowledges and
agrees that the terms “Confidential Information” and “Trade Secrets” shall mean
information that the Company or any of its subsidiaries owns or possesses, that
it uses or is potentially useful in its business, that it treats as proprietary,
private or confidential, and that is not generally known to the public.  The
Executive further acknowledges that the Executive’s relationship with the
Company is one of confidence and trust such that the Executive has in the past
been, and may in the future be, privy to Confidential Information and Trade
Secrets of the Company or any of its subsidiaries.

 
- 5 -

--------------------------------------------------------------------------------

 

(b)           The Executive covenants and agrees that during the term of the
Executive’s employment by the Company and at all times thereafter the Executive
shall keep all Confidential Information and Trade Secrets strictly confidential
and that the Executive shall safeguard the Confidential Information and Trade
Secrets from exposure to, or appropriation by unauthorized Persons, and that the
Executive shall not, without the prior written consent of the Company, divulge,
reveal, report, publish, transfer or use, for any purpose whatsoever, such
Confidential Information and Trade Secrets
 
(c)           Commencing on the Executive’s termination date and continuing for
the 6 month or 24 month period during which the Executive is entitled to
severance pay, the Executive shall not:
 
 
(i)
directly or indirectly, together or separately or with any third party, whether
as an individual proprietor, partner, stockholder, officer, director, joint
venturer, investor, or in any other capacity whatsoever actively engage in
business or assist anyone or any firm in business as a designer, manufacturer,
marketer, seller, engineer, or distributor of any products or services which are
the same, like, similar to, or which compete with the products and services
offered by the Company (or any of its affiliates) in any geographic area over
which Executive had any direct or indirect responsibility during the last two
years of his employment with the Company (The Executive is currently responsible
for the Company’s equipment and expendable tools business segments, worldwide.);



 
(ii)
directly or indirectly recruit, solicit or encourage any employee of the Company
(or any of its affiliates) or otherwise induce such employee to leave the employ
of the Company (or any of its affiliates) or to become an employee or otherwise
be associated with his or any firm, corporation, business or other entity with
which he is or may become associated; or



 
(iii)
solicit, directly or indirectly, for himself or as agent or employee of any
person, partnership, corporation, or other entity (other than for the Company)
with the intent of actively engaging in business, any then or former customer,
supplier, or client of the Company with respect to whom Executive had any direct
or indirect responsibility during his last two years of employment with the
Company.



(d)           In the event Executive breaches the foregoing terms, the Company’s
obligation to make any further severance payments shall cease and the Company
may, in its discretion, discontinue all future severance payments.
 
(e)           The Executive acknowledges and agrees that the Company’s business
is highly competitive, that the Confidential Information and Trade Secrets have
been developed by the Company at significant expense and effort, and that the
restrictions contained in this Section 11 are reasonable and necessary to
protect the Company’s legitimate business interests.
 
(f)           The parties to this Agreement acknowledge and agree that any
breach by the Executive of any of the covenants or agreements contained in this
Section 11 will result in irreparable injury to the Company for which money
damages could not adequately compensate the Company and therefore, in the event
of any such breach, the Company shall be entitled (in addition to any other
rights and remedies which it may have at law or in equity) to have an injunction
issued by any competent court enjoining and restraining the Executive and any
other Person involved therein from continuing such breach.  The existence of any
claim or cause of action which the Executive may have against the Company or any
other Person (other than a claim for the Company’s breach of this Agreement for
failure to make payments hereunder) shall not constitute a defense or bar to the
enforcement of such covenants.

 
- 6 -

--------------------------------------------------------------------------------

 
 
(g)           If any portion of the covenants or agreements contained in this
Section 11, or the application hereof, is construed to be invalid or
unenforceable, the other portions of such covenant(s) or agreement(s) or the
application thereof shall not be affected and shall be given full force and
effect without regard to the invalid or unenforceable portions to the fullest
extent possible.  If any covenant or agreement in this Section 11 is held to be
unenforceable because of the duration thereof or the scope thereof, then the
court making such determination shall have the power to reduce the duration and
limit the scope thereof, and the covenant or agreement shall then be enforceable
in its reduced form.
 
12.           Taxes.  Any payment required under this Agreement shall be subject
to all requirements of law with regard to the withholding of taxes, filing,
making of reports and the like, and the Company shall use its best efforts to
satisfy promptly all such requirements.
 
13.           Successor Company.  The Company shall require any successor or
successors (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company,
by agreement in form and substance satisfactory to the Executive, to acknowledge
expressly that this Agreement is binding upon and enforceable against the
Company in accordance with the terms hereof, and to become jointly and severally
obligated with the Company to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no such
succession or successions had taken place.  Failure of the Company to obtain
such agreement prior to the effectiveness of any such succession shall be a
breach of this Agreement.  As used in this Agreement, the Company shall mean the
Company as hereinbefore defined and any successor or successors to its business
or assets, jointly and severally.
 
14.           Disputes.  All disputes and contested claims arising out of, or in
connection with, this Agreement shall be decided by arbitration in Philadelphia,
Pennsylvania in accordance with the Commercial Arbitration Rules of the American
Arbitration Association as then in effect.  The decision or decisions reached in
such arbitration shall be final and binding upon the parties, and judgment
thereon may be entered in any court of competent jurisdiction.  The Company
shall pay the expenses of arbitration other than the fees and expenses of the
Executive’s counsel and expert witnesses; provided, however, that the Company
shall pay the Executive the reasonable fees and expenses of counsel incurred in
enforcing any of the obligations of the Company under this Agreement if the
Executive is awarded any sum in such arbitration.
 
15.           Notice.  All notices and other communications required or
permitted hereunder or necessary or convenient herewith shall be in writing and
shall be delivered personally or mailed by registered or certified mail, return
receipt requested, or by overnight express courier service, as follows:
 
If to the Company, to:

 
- 7 -

--------------------------------------------------------------------------------

 
 
Kulicke and Soffa Industries, Inc.
1005 Virginia Drive
Fort Washington, PA  19034
Attention:  General Counsel
 
If to the Executive, to:
 
Christian Rheault________
27 Claymore Road_______
The Claymore #14-02_____
Singapore  229544


or to such other names and addresses as the Company or the Executive, as the
case may be, shall designate by notice to the other party hereto in the manner
specified in this Section 15.  Any such notice shall be deemed delivered and
effective when received in the case of personal delivery; five days after
deposit, postage prepaid, with the U.S. Postal Service in the case of registered
or certified mail; or on the next business day in the case of an overnight
express courier service.
 
16.         Governing Law.  This Agreement shall be governed by and construed by
and interpreted under the laws of the Commonwealth of Pennsylvania without
giving effect to any conflict of laws provisions thereof.
 
17.         Contents of Agreements, Amendment and Assignment.
 
(a)           This Agreement supersedes all prior agreements, and sets forth the
entire understanding between the parties hereto, with respect to the subject
matter hereof and cannot be changed, modified, extended or terminated except
upon written amendment executed by the Executive and approved by the Board and
executed on the Company’s behalf by a duly authorized officer.  Notwithstanding
the foregoing, the Executive’s Employment Agreement dated November 8, 2004
(“2004 Employment Agreement”) shall remain in full force and effect.  In cases
where the terms of the 2004 Employment Agreement conflict with this Agreement,
this Agreement shall control.
 
(b)           Nothing in this Agreement shall be construed as giving the
Executive any right to be retained in the employ of the Company.
 
(c)           All of the terms and provisions of this Agreement shall be binding
upon and inure to the benefit of and be enforceable by the respective heirs,
representatives, successors and assigns of the parties hereto, except that the
duties and responsibilities of the Executive hereunder shall not be assignable
in whole or in part by the Executive or the Company.
 
18.         Severability.  If any provision of this Agreement or application
thereof to anyone or under any circumstances shall be determined to be invalid
or unenforceable, such invalidity or unenforceability shall not affect any other
provisions or applications of this Agreement that can be given effect without
the invalid or unenforceable provision or application.
 
19.         No Mitigation.  The Executive shall not be required to mitigate the
amount of any payment or benefit provided for in this Agreement by seeking other
employment or otherwise.

 
- 8 -

--------------------------------------------------------------------------------

 
 
20.           Miscellaneous.  All section headings are for convenience
only.  This Agreement may be executed in several counterparts, each of which is
an original.  It shall not be necessary in making proof of this Agreement or any
counterpart hereof to produce or account for any of the other counterparts.
 
IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.
 
KULICKE AND SOFFA INDUSTRIES, INC.
   
By:
/s/ C. Scott Kulicke
Name: C. Scott Kulicke
Title: Chief Executive Officer
   
/s/ Christian Rheault
Name of Executive Christian Rheault


 
- 9 -

--------------------------------------------------------------------------------

 

EXHIBIT A
FORM OF RELEASE


1.           Release.  In further consideration of the compensation and benefits
provided pursuant to the Employment Agreement between Kulicke and Soffa
Industries, Inc. (the “Company”) and _________________________(the “Executive”)
and intending to be legally bound, Executive hereby irrevocably and
unconditionally releases and forever discharges the Company and any and all of
its parents, subsidiaries, affiliates, related entities, joint venturers and
each of its and their predecessors, successors, insurers, owners, stockholders,
directors, officers, employees, attorneys, and other agents (“Released Parties”)
of and from any and all rights, obligations, promises, agreements, debts,
losses, controversies, claims, causes of action, liabilities, damages, and
expenses, including without limitation attorneys’ fees and costs, of any nature
whatsoever, whether known or unknown, asserted or unasserted, which he ever had,
now has, or hereafter may have against the Released Parties, or any of them,
that arose at any time before or upon his signing this Release, including
without limitation the right to take discovery with respect to any matter,
transaction, or occurrence existing or happening at any time before or upon his
signing this Release and any and all claims arising under any oral or written
Company program, policy or practice, contract, agreement or understanding
(except and only as set forth in the Employment Agreement), any common-law
principle of any jurisdiction, any federal, state or local statute or ordinance,
with all amendments thereto, including without limitation the National Labor
Relations Act of 1947, the Civil Rights Acts of 1866, 1871, 1964, and 1991, the
Equal Pay Act, the Age Discrimination in Employment Act of 1967, the
Rehabilitation Act of 1973, the Bankruptcy Code, the Fair Credit Reporting Act,
the Worker Adjustment and Retraining Notification Act, the Employee Retirement
Income Security Act of 1974, the Americans With Disabilities Act of 1990, the
Family and Medical Leave Act of 1993, the Health Insurance Portability and
Accountability Act of 1996, the Sarbanes-Oxley Act of 2002, the Pennsylvania
Human Relations Act, and any other employee-protective law of any jurisdiction
that may apply.  (All claims encompassed by this Paragraph are hereinafter
referred to collectively as the “Claims”).


2.           Covenant Not To Sue.  Executive hereby represents and warrants that
he has brought no complaint, claim, charge, action or proceeding against any of
the Released Parties in any judicial, administrative or any other
forum.  Executive covenants to the fullest extent permitted by law that he will
not lodge any formal or informal complaint in court, with any federal, state or
local agency or in any other forum, whether or not arising out of or related to
his employment by or the performance of any services to or on behalf of the
Company or the termination of that employment or those services.


3.           Knowing and Voluntary Agreement.  Executive acknowledges that he
has carefully read and fully understands all of the provisions and effects of
this Release; that the Company has advised him in writing, by this Paragraph, to
consult with an attorney, and that he has consulted with an attorney of his
choice, before signing this Release; that the Company has provided him with no
less than [twenty-one] [forty-five] days to consider this Release before signing
it; that the Company has provided him with no less than seven days within which
to revoke this Release after signing it; that Executive is voluntarily entering
into this Release free of coercion and duress; and that neither the Company nor
any of its agents or attorneys has made any representations or promises
concerning the terms or effects of this Release.

 
- 10 -

--------------------------------------------------------------------------------

 


4.           Severability.  If any provision of this Release is determined to be
invalid or unenforceable, the remainder of this Release other than such
provision shall not be affected and will remain in full force and effect.


5.           Good Faith Settlement.  This Release constitutes the good faith
settlement of all claims or potential claims Executive may have against the
Released Parties, or any of them, and is not and shall not in any way be
construed as an admission of any wrongful or discriminatory act against
Executive or that the termination of Executive’s employment was in any way
wrongful or unlawful.


6.           Effective Date.  This Release shall become effective and
enforceable, unless sooner revoked pursuant to Paragraph 7, on the eighth day
after Executive signs this Release.  Executive shall deliver this Release
bearing his original signature to the Company at the following address:


Kulicke and Soffa Industries, Inc.
1005 Virginia Drive
Fort Washington, PA   19034
Attn:  General Counsel


7.           Revocation.  Executive may revoke this Release if, before 5:00 p.m.
on the seventh day after Executive signs the Release, he delivers to the
Company, at the address specified in Paragraph 6, written notice of his intent
to revoke this Release.


IN WITNESS WHEREOF, intending to be legally bound, the undersigned has executed
this Release this ___ day of ____________, 200___.



 
__________________________
 
[Name of Executive]


 
- 11 -

--------------------------------------------------------------------------------

 